Citation Nr: 0026343	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-15 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen a claim of service connection for a left 
foot disability, to include hammertoes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, A. D.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1942 to 
January 1946. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which determined that the veteran had 
not submitted new and material evidence sufficient to reopen 
a claim of service connection for hammer toes of the left 
foot.

In a decision dated September 1978, the Board denied the 
veteran's claim seeking entitlement to service connection for 
a left lower extremity disorder.  This was the last final 
decision regarding such issue.  See 38 U.S.C.A. § 7104 (West 
1991).  


FINDINGS OF FACT

1.  The Board denied the veteran's claim for service 
connection for a left lower extremity disorder in September 
1978.  This decision is final.

2.  Evidence submitted subsequent to the September 1978 
denial of service connection for a left lower extremity 
disorder bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
left lower extremity disorder.  

3.  The veteran's claim of service connection for a left foot 
disability, to include hammertoes is plausible.



CONCLUSIONS OF LAW

1.  Evidence submitted since the September 1978 Board 
decision, which denied the veteran's claim of entitlement to 
service connection for a left lower extremity disorder is new 
and material and, therefore, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 
(1999), Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a left foot disability, to 
include hammertoes.  38 U.S.C.A. § § 1110, 1131, 5107 (West 
1991); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that at induction in September 
1942, the veteran's feet were described as normal.  The 
veteran was seen for bilateral pes planus on July 8, 1943.  
The veteran was seen for pain in his legs on July 9, 1943.  
The veteran was seen in April 1945 for residuals of 
poliomyelitis of the left lower extremity, symptomatic.  It 
was reported that the disability was not incurred in the line 
of duty, and existed prior to induction.  According to the 
report of April 1945, there was aggravation.  It was 
requested that the case be bypassed to the fitness board.  
The veteran was hospitalized for several days.  On the next 
day, an examiner noted that the veteran was physically 
qualified to do any type of duty except that requiring long 
periods of weight bearing because of weakness of left foot."  
On April 20, 1945, the veteran was diagnosed with atrophy of 
muscle, lower extremity, calf and foot, left, mild, residual 
from poliomyelitis in childhood, existed prior to service.  
On April 23, the veteran was diagnosed with atrophy, weakness 
and deformity of the left foot, ankle, and calf, probably due 
to polio suffered in childhood.  The examiner reported that 
it was very probable that the veteran was exaggerating.  

At the veteran's separation examination in January 1946, it 
was noted that the veteran had had left foot trouble, and had 
been hospitalized at the General Hospital, in Nancy, France, 
for one and a half weeks.  Under feet, the examiner noted 
that all disabilities had been noted, and that no 
abnormalities were noted.  

Dr. B. S. wrote a letter dated March 1953.  He wrote that he 
examined the veteran in 1946 and 1947, and that the veteran 
was found to have a left claw foot following trench foot 
resulting from his military service.  He stated that he 
advised orthopedic treatment.  

Dr. P. P. wrote a letter dated March 1953.  He stated that 
the veteran complained of pain in his left foot and pain in 
the left leg and lower back.  The veteran stated that he 
tired easily and was unable to remain standing for long 
periods of time.  Examination revealed that the circulation 
of the veteran's left foot was impaired.  

Dr. J. P. submitted a letter dated October 1976.  He 
indicated that the veteran told him that during combat, he 
had increasing difficulty with his left foot which became 
swollen and extremely painful.  The veteran stated that after 
service, he was able to get about fairly well, but 
continually had difficulty with his left leg.  The examiner 
commented that the veteran had a flaccid paresis of the left 
lower extremity due to a lower motor neuron disorder incurred 
in adolescence.  The examiner commented that from the 
veteran's history of difficulty with his left leg during 
service, it was conceivable that the veteran's limited 
reserve of the musculature of the left lower extremity was 
compromised, and that the veteran's present status of the 
left lower extremity was a combination of aggravation of a 
previous condition by over-fatigue and over-exercising, 
causing loss of muscle power, and the natural physiological 
aging since discharge.  

In an August 1977 letter, Dr. A. P. noted that he had seen 
the veteran recently for his left lower extremity.  He 
commented that the veteran had polio as a child and had 
residuals in the left lower extremity.  The examiner 
commented that the veteran had moderately severe hammertoe 
defects of all the toes except the large toe.  The examiner 
commented that the veteran did not have trouble prior to 
serving in the infantry and now had hammertoe defects which 
were not present before service, and he felt that the 
condition in his left lower extremity was aggravated by 
service.  

In the Board's September 1978 denial, it was determined that 
the findings reported in service were consistent with the 
continued existence of a left lower extremity disorder, at 
its preservice level, without any significant, demonstrable 
change therein.  It was noted that the veteran experienced 
increased symptomatology rather than an increase in pathology 
during a period of physically strenuous active service, and 
that the increased symptomatology resolved without present 
residual effect upon reduction in the level of activity. 

Evidence submitted subsequent to the Board's September 1978 
decision is summarized below:

In July 1997, the veteran submitted a duplicate medical 
record from Dr. A. P. dated August 1977.  

In July 1997, the veteran submitted duplicate service medical 
records.  

The veteran submitted a medical record from the podiatrist, 
Dr. K. T., dated August 1997.  She noted that the veteran 
complained of a painful left foot.  She asserted that the 
veteran's limitation was due to his severe hammertoe 
deformity in his left foot.  

The veteran was afforded a hearing before a traveling member 
of the Board in July 2000, a transcript of which has been 
associated with the claims folder.  The veteran testified 
that when he was young, he had poliomyelitis.  The veteran 
testified that before he was in the military, he had been in 
the Civilian Conservation Corps, where he worked as a 
telephone linesman, but asserted that his foot did not bother 
him at that point.  The veteran stated that when he was in 
the Army, he was put in the Infantry, and was relieved from a 
hike because of his foot.  He stated that he was not allowed 
to go on hikes after that.  

He stated that in the town of Dusseldorf, they had hiked for 
6 days, and a medic saw him and cut his shoe off after seeing 
his swollen foot.  He stated that he was shipped to a 
hospital in Nancy.  He stated that he asked if he had 
trenchfoot, and was told that he did not.  He stated that he 
was treated with whirlpool baths and massages.  He testified 
that he went to see a Dr. Scrolnick in March 1953.  He stated 
that the doctor thought the veteran told him that he had 
trenchfoot.  He testified that the doctor noticed that he had 
hammertoes, but called it something else.  He testified that 
he could not remember if he saw a doctor before Dr. 
Scrolnick.  He testified that he did not put in an initial 
claim after service, because he was not looking for help from 
others.  He indicated that Dr. Tobin (Dr. K. T.) told him 
that his foot condition was aggravated by service.  

He testified that he was around 6 or 7 when he developed 
polio.  He testified that after service, he did jobs that did 
not require being on his feet.  He testified that over time, 
he lost the ability to hold the front of his foot up.  He 
testified that he was in Europe for about 8 months.  


Analysis

Whether the veteran has submitted new and material evidence 
in order to reopen a claim of service connection for a left 
foot disability, to include hammertoes.  

By decision dated September 1978, the Board denied service 
connection for a left lower extremity disorder.  Under 
applicable law and VA regulations, that decision is final, 
and the veteran's claim may not be reopened and reviewed 
unless new and material evidence is submitted by or on behalf 
of the veteran. 38 U.S.C.A. § § 5108, 7104; 38 C.F.R. 
§§ 3.104 (a), 3.156 (1999).  

Under 38 C.F.R. § 3.156 (a) (1999), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206. 

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim for entitlement to service 
connection for a left foot disability, to include hammertoes.  
The veteran was denied entitlement to service connection for 
a left lower extremity disability in September 1978 because 
the evidence did not show findings of a significant, 
demonstrable change in service regarding the veteran's left 
foot.  It was noted that the veteran experienced increased 
symptomatology in service rather than an increase in 
pathology during a period of physically strenuous active 
service.  

Since that time, the veteran submitted a medical record dated 
August 1997 from the podiatrist Dr. K. T. who stated that the 
veteran had a severe hammertoe deformity in his left foot.  
At the veteran's hearing in July 2000, he testified that Dr. 
K. T. had told him that his foot condition was aggravated by 
service.  This treatment record from Dr. K. T. and the 
veteran's testimony are new in that they are not merely 
cumulative of other evidence of record.  The veteran had not 
previously submitted any treatment records from Dr. K. T.

The record and the veteran's testimony about what Dr. K. T. 
told him are also material to the veteran's claim in that 
they address the reason for the Board's 1978 denial of the 
veteran's claim.  The veteran's claim was denied in September 
1978 because it was shown that the veteran's increased 
symptomatology in service resolved without present residual 
effect.  Since then, the veteran has testified that Dr. K. T. 
told him that his left foot condition was aggravated by 
service.  The newly received evidence is of such significance 
that it must be considered in order to fairly decide the 
merits of the claims.  Accordingly, the claim is reopened, 
and the veteran's claim must be considered in light of all 
the evidence, both old and new.  


Whether the veteran's claim of entitlement to service 
connection for a left foot disability, to include hammertoes, 
is well-grounded.  

When a claim is reopened, under Elkins and Winters, it must 
be determined whether the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

ulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The service medical records show that the veteran was 
hospitalized for one and a half weeks for residuals of 
poliomyelitis of the left lower extremity.  The treatment 
records show that the veteran has been diagnosed with 
hammertoes of the left foot.  In an August 1977 letter, Dr. 
A. P. commented that the veteran's condition in his left 
lower extremity was aggravated by service.  Under these 
circumstances, it is determined that the veteran's claim of 
service connection for a left foot disability, to include 
hammertoes is plausible and, therefore, well-grounded.  See 
38 U.S.C.A. § 5107 (West 1991).  


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a left foot 
disability, to include hammertoes, the claim is reopened and 
found to be well grounded.


REMAND

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

In light of the fact that the veteran's claim of service 
connection for a left foot disability, to include hammertoes, 
is well-grounded, the duty to assist is triggered.  
38 U.S.C.A. § 5107 (b) (West 1991).  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).

As previously noted the record reflects diagnoses of 
hammertoes of the left foot.  In addition, in August 1977, 
Dr. A. P. asserted that the veteran's hammertoe defects were 
aggravated by service.  Accordingly, the veteran's claim for 
service connection for a left foot disability, to include 
hammertoes must be remanded for a medical examination 
regarding the etiology of the veteran's left foot disorder, 
specifically to determine whether any left foot disorder was 
aggravated by service.  

As noted in the discussion regarding whether new and material 
had been submitted, the veteran asserted that Dr. K. T. had 
told him that his hammertoe disorder was aggravated by 
service.  The RO should advise the veteran of his interest in 
obtaining such a statement from Dr. K. T, and should also 
obtain all treatment records from Dr. K. T.  

Accordingly, the case is REMANDED for the actions listed 
below.  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records 
regarding the veteran's left foot that 
have not already been made part of the 
claims folder.  The RO should obtain all 
treatment records from Dr. K. T.  

3.  The RO should advise the veteran of 
his interest in obtaining a statement 
from Dr. K. T. to the effect that his 
hammertoe disorder was aggravated by 
service.  

4.  The veteran should be scheduled for a 
VA examination for his left foot.  The 
examiner must thoroughly review the 
claims folder in conjunction with 
evaluating the veteran.  The examiner 
should specifically answer the following 
questions:

a.  List the diagnoses of all 
current left foot disorders as 
precisely as possible.  

b.  For each current left foot 
disorder, state a medical opinion as 
to the time of initial onset of the 
disorder.  

c.  If any current left foot 
disorders had their onset before 
service, for each such disorder, 
answer the following questions:

(i) Did the disorder increase 
in severity beyond the natural 
progression of such disorder 
while the veteran was in 
service?

(ii) If the answer for any 
disorder identified in (i) is 
yes, was the increase in 
severity beyond the natural 
progression of the left foot 
disorder?  

d.  What disorders of the left foot 
did the veteran have when he was 
started active duty in October 1942 
(Please list the diagnoses in the 
most precise medical terms 
feasible.)

e.  What disorders of the left foot 
did the veteran have at the end of 
his active service in January 1946? 
(Please list the diagnoses in the 
most precise medical terms 
feasible.)

f.  If any of the disorders that the 
veteran had in January 1946 were the 
same disorders that the veteran had 
in October 1942, based on medical 
analysis of the entire record, 
respond to each of the following 
questions: (1) Was there an increase 
in the severity of disability during 
this time; and (2) If there was an 
increase in the severity of 
disability, was the increase beyond 
the natural progress of the 
disorder?

All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he 
should so state.  

5.  After the development requested above 
has been completed, the RO should ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  The RO should review the veteran's 
claim for service connection for a left 
foot disability, to include hammertoes on 
the basis of all evidence of record.  If 
any action taken remains adverse to the 
veteran should be provided with a 
supplemental statement of the case, 
containing a recitation of all relevant 
evidence and a citation to the relevant 
law and regulations, and a statement of 
the reasons for action taken.  The 
veteran and his representative should 
thereafter be given the applicable time 
to submit additional argument.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 15 -


